                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,

                     Plaintiff,

v.                                                        No. 18-CV-1119 RB-LF

AFSCME COUNCIL 18; MICHELLE
LUJAN GRISHAM, in her official
capacity as Governor of New Mexico; and
HECTOR BALDERAS, in his official
capacity as Attorney General of New
Mexico,

                     Defendants.


                       NOTICE OF COMPLETION OF BRIEFING

       Defendant AFSCME Council 18, by and through the undersigned counsel, pursuant to

Local Rule 7.4(e), hereby gives notice that briefing is now complete on its Motion for Summary

Judgment (Doc. No. 32).



                                           Respectfully submitted,

                                           YOUTZ & VALDEZ, P.C.


                                                  /s/ Shane Youtz
                                           Shane C. Youtz
                                           shane@youtzvaldez.com
                                           Stephen Curtice
                                           stephen@youtzvaldez.com
                                           James A. Montalbano
                                           james@youtzvaldez.com
                                           900 Gold Avenue S.W.
                                           Albuquerque, NM 87102
                                           (505) 244-1200 – Telephone

                                            Scott Kronland (admitted pro hac vice)
                                           skronland@altshulerberzon.com
                                           Eileen Goldsmith (admitted pro hac vice)
                                           egoldsmith@altshulerberzon.com
                                           Stefanie Wilson (admitted pro hac vice)
                                           swilson@altshulerberzon.com
                                           ALTSHULER BERZON LLP
                                           177 Post Street Suite 300
                                           San Francisco, CA 94108
                                           (415) 421-7151

                                           Attorneys for Defendant AFSCME Council 18



I hereby certify that a true and correct
copy of the foregoing pleading was
electronically filed and served through
the CM/ECF system this 2nd day of
August, 2019, on all registered parties.

Brian K. Kelsey
Jeffrey M. Schwab
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
jschwab@libertyjusticecenter.org
bkelsey@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Brett Hendrickson

Alfred A. Park
apark@parklawnm.com
Lawrence M. Marcus
lmarcus@parklawnm.com
Park & Associates, LLC
3840 Masthead Street, N.E.
Albuquerque, NM 87109
Attorneys for Defendants Lujan Grisham & Balderas


      /s/ Shane Youtz
Shane Youtz


                                              2
